Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Announces Share Repurchases in the Fourth Quarter of 2008 ATLANTA, January 8, 2009 RPC, Inc. (NYSE: RES) announced today that during the fourth quarter of 2008 it purchased 400,000 shares under its share repurchase program for a total annual repurchase of 1,259,700 shares. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and Rocky Mountain regions, and in selected international markets.RPC’s investor Web site can be found on the Internet at www.rpc.net. For information about RPC, Inc., please contact: Ben Palmer Chief
